— Judgment unanimously affirmed.
Memorandum: Upon our review of the record, we find no merit to defendant’s claim that the verdict is against the weight of the evidence. The trial presented an issue of credibility and it was not improper for the court, sitting as trier of the facts in this bench trial, to resolve that issue against defendant (see, People v Bleakley, 69 NY2d 490, 495; People v *916Shedrick, 104 AD2d 263, 274, affd 66 NY2d 1015). The determination of the fact finder is entitled to great weight and should not be disturbed on appeal unless clearly unsupported by the record (see, People v Faulk, 137 AD2d 830, 831). (Appeal from judgment of Erie County Court, D’Amico, J. — burglary, second degree, and other charges.) Present—Callahan, J. P., Doerr, Denman, Lawton and Davis, JJ.